UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04892 Templeton Growth Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/15 Item 1. Schedule of Investments. Templeton Growth Fund, Inc. Statement of Investments, November 30, 2015 (unaudited) Industry Shares/Rights Value Common Stocks and Other Equity Interests 96.5% Canada 0.1% Suncor Energy Inc. Oil, Gas & Consumable Fuels 419,400 $ 11,587,197 China 1.5% China Mobile Ltd. Wireless Telecommunication Services 4,859,500 55,346,952 China Telecom Corp. Ltd., ADR Diversified Telecommunication Services 735,230 36,518,874 Kunlun Energy Co. Ltd. Oil, Gas & Consumable Fuels 154,862,700 135,630,706 227,496,532 Denmark 0.5% a FLSmidth & Co. AS Construction & Engineering 2,095,190 76,177,396 France 8.6% AXA SA Insurance 8,817,061 238,596,773 BNP Paribas SA Banks 3,558,980 211,007,046 Cie Generale des Etablissements Michelin, B Auto Components 1,558,399 156,270,145 Credit Agricole SA Banks 14,535,330 175,396,993 Sanofi Pharmaceuticals 2,157,097 192,327,036 Technip SA Energy Equipment & Services 1,228,000 64,372,257 Total SA, B Oil, Gas & Consumable Fuels 4,668,754 231,862,221 1,269,832,471 Germany 4.9% b Deutsche Lufthansa AG Airlines 15,394,331 220,653,978 Merck KGaA Pharmaceuticals 1,666,254 170,677,142 Metro AG Food & Staples Retailing 5,118,650 170,696,089 Siemens AG Industrial Conglomerates 1,596,669 165,573,980 727,601,189 India 0.6% Hero Motocorp Ltd. Automobiles 2,089,348 84,847,984 Ireland 1.5% CRH PLC Construction Materials 7,477,945 220,058,733 Israel 2.1% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 4,814,627 302,984,477 Italy 1.9% Eni SpA Oil, Gas & Consumable Fuels 6,671,477 108,701,994 UniCredit SpA Banks 29,238,098 171,618,587 280,320,581 Japan 4.0% Konica Minolta Inc. Technology Hardware, Storage & Peripherals 11,948,500 125,594,891 Nissan Motor Co. Ltd. Automobiles 20,118,600 214,823,928 SoftBank Group Corp. Wireless Telecommunication Services 3,288,900 174,643,916 b Toshiba Corp. Industrial Conglomerates 28,127,000 68,749,558 583,812,293 Netherlands 3.8% Aegon NV Insurance 28,472,507 174,375,404 Akzo Nobel NV Chemicals 2,137,090 152,019,067 ING Groep NV, IDR Banks 10,137,371 139,197,927 b QIAGEN NV Life Sciences Tools & Services 3,422,165 90,888,927 556,481,325 Portugal 0.9% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels 13,080,490 139,182,498 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Growth Fund, Inc. Statement of Investments, November 30, 2015 (unaudited) (continued) Russia 0.8% MMC Norilsk Nickel PJSC, ADR Metals & Mining 9,171,571 124,045,498 Singapore 2.3% DBS Group Holdings Ltd. Banks 8,010,734 93,699,437 b Flextronics International Ltd. Electronic Equipment, Instruments & Components 6,592,950 74,170,687 Singapore Telecommunications Ltd. Diversified Telecommunication Services 63,658,000 172,835,317 340,705,441 South Korea 6.2% Hyundai Motor Co. Automobiles 1,688,779 214,761,053 KB Financial Group Inc. Banks 4,960,243 150,748,416 POSCO Metals & Mining 251,737 36,679,587 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 458,402 507,460,464 909,649,520 Spain 1.3% Telefonica SA Diversified Telecommunication Services 14,874,905 183,502,604 Sweden 1.9% Ericsson, B Communications Equipment 8,281,470 80,682,016 Getinge AB, B Health Care Equipment & Supplies 7,932,270 200,864,175 281,546,191 Switzerland 5.3% Credit Suisse Group AG Capital Markets 8,803,397 189,233,897 b Credit Suisse Group AG, rts., 12/03/15 Capital Markets 8,803,397 5,389,573 Glencore PLC Metals & Mining 63,848,690 93,001,852 Roche Holding AG Pharmaceuticals 920,718 246,497,069 Swiss Re AG Insurance 2,652,800 252,764,239 786,886,630 Thailand 0.3% Bangkok Bank PCL, fgn. Banks 8,099,000 37,861,638 Turkey 0.9% Turkcell Iletisim Hizmetleri AS, ADR Wireless Telecommunication Services 14,409,442 137,177,888 United Kingdom 12.0% BAE Systems PLC Aerospace & Defense 20,630,002 160,486,246 BG Group PLC Oil, Gas & Consumable Fuels 1,900,240 29,522,009 BP PLC Oil, Gas & Consumable Fuels 28,592,410 165,905,824 GlaxoSmithKline PLC Pharmaceuticals 10,846,971 221,450,275 HSBC Holdings PLC Banks 27,690,940 221,090,340 Kingfisher PLC Specialty Retail 38,147,464 203,048,806 Royal Dutch Shell PLC, A Oil, Gas & Consumable Fuels 176,503 4,367,751 Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels 5,497,253 136,780,438 b Serco Group PLC Commercial Services & Supplies 42,875,357 71,357,274 Sky PLC Media 9,579,866 159,581,588 Standard Chartered PLC Banks 11,884,218 99,735,539 b Standard Chartered PLC, rts., 12/10/15 Banks 3,395,490 4,653,847 b Tesco PLC Food & Staples Retailing 63,138,745 159,001,214 Vodafone Group PLC Wireless Telecommunication Services 38,800,571 131,050,533 1,768,031,684 United States 35.1% b Allergan PLC Pharmaceuticals 718,759 225,611,263 b Alphabet Inc., A Internet Software & Services 249,730 190,506,530 American International Group Inc. Insurance 3,953,530 251,365,437 Amgen Inc. Biotechnology 1,899,130 305,949,843 Apache Corp. Oil, Gas & Consumable Fuels 3,418,540 168,123,797 Templeton Growth Fund, Inc. Statement of Investments, November 30, 2015 (unaudited) (continued) Baker Hughes Inc. Energy Equipment & Services 2,727,884 147,496,688 Capital One Financial Corp. Consumer Finance 1,887,860 148,215,889 Chesapeake Energy Corp. Oil, Gas & Consumable Fuels 15,978,700 84,207,749 Chevron Corp. Oil, Gas & Consumable Fuels 1,915,060 174,883,279 Cisco Systems Inc. Communications Equipment 7,207,250 196,397,562 Citigroup Inc. Banks 6,890,580 372,711,472 Comcast Corp., Special A Media 4,571,280 279,030,931 CVS Health Corp. Food & Staples Retailing 492,950 46,381,666 Eli Lilly & Co. Pharmaceuticals 920,330 75,503,873 Gilead Sciences Inc. Biotechnology 677,680 71,806,973 Halliburton Co. Energy Equipment & Services 2,980,510 118,773,324 b Hewlett Packard Enterprise Co. Technology Hardware, Storage & Peripherals 6,415,070 95,327,940 HP Inc. Technology Hardware, Storage & Peripherals 6,415,070 80,444,978 JPMorgan Chase & Co. Banks 3,542,510 236,214,567 Medtronic PLC Health Care Equipment & Supplies 3,848,450 289,942,223 b Michael Kors Holdings Ltd. Textiles, Apparel & Luxury Goods 2,969,730 127,757,785 Microsoft Corp. Software 7,127,900 387,401,365 Morgan Stanley Capital Markets 5,238,980 179,697,014 b,c Navistar International Corp. Machinery 5,754,190 83,493,297 News Corp., A Media 2,728,302 39,151,134 Noble Corp. PLC Energy Equipment & Services 1,427,000 18,936,290 Oracle Corp. Software 2,992,960 116,635,651 Pfizer Inc. Pharmaceuticals 2,984,430 97,799,771 SunTrust Banks Inc. Banks 4,098,280 177,947,318 Twenty-First Century Fox Inc., A Media 5,686,150 167,798,286 United Parcel Service Inc., B Air Freight & Logistics 2,154,350 221,919,593 5,177,433,488 Total Common Stocks and Other Equity Interests (Cost $12,816,269,246) 14,227,223,258 Preferred Stocks (Cost $200,646,430) 0.5% Brazil 0.5% b Petroleo Brasileiro SA, ADR, pfd. Oil, Gas & Consumable Fuels 17,262,556 66,806,092 Total Investments before Short Term Investments (Cost $13,016,915,676) 14,294,029,350 Short Term Investments 3.1% Principal Amount * Time Deposits 2.6% Australia 0.3% National Australia Bank, 0.06%, 12/01/15 44,000,000 44,000,000 Canada 2.3% Bank of Montreal, 0.04%, 12/01/15 146,500,000 146,500,000 Royal Bank of Canada, 0.05%, 12/01/15 201,000,000 201,000,000 347,500,000 Total Time Deposits (Cost $391,500,000) 391,500,000 Total Investments before Money Market Funds (Cost $13,408,415,676) 14,685,529,350 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $76,029,532) 0.5% Money Market Funds 0.5% United States 0.5% b,d Institutional Fiduciary Trust Money Market Portfolio 76,029,532 76,029,532 Templeton Growth Fund, Inc. Statement of Investments, November 30, 2015 (unaudited) (continued) Total Investments (Cost $13,484,445,208) 100.1% 14,761,558,882 Other Assets, less Liabilities (0. 1) % (21,807,896) Net Assets 100.0% $ 14,739,750,986 * The principal amount is stated in U.S. dollars unless otherwise indicated. a A portion or all of the security is on loan at November 30, 2015. b Non-income producing. c See Note 5 regarding holdings of 5% voting securities. d See Note 6 regarding investments in affiliated management investment companies. A BBREVIATIONS
